UNITED STATES DISTRICT COURT
FOR THE DlSTRICT OF COLUMBIA

FILED

APR 2 6 2013
Theodore  POW@H’ )  U.S.  and

) Bankruptcy Cou rts
Plaintiff, )
)

v. ) Civil Action No.

> \z~ 579
May0r Vincent Gray et al., )
)
Defendants. )
)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis The Court will grant the in forma pauperis application and
dismiss the case because the complaint fails to meet the minimal pleading requirements of Rule
8(a) of the Federal Rules of Civil Procedure.

Plaintiff, a resident of Highland Springs, Virginia, sues the District of Columbia and
several individuals for alleged unlawful treatment he sustained while employed with the District
of Columbia Public Schools ("DCPS"). Plaintiff states that "[h]e is seeking relief from injuries
on the job (feet, PTSD and Eye), retaliatory termination of his employment, Title VII,
American[s] with Disabilities Act, Age, Miranda rights, worker [sic] compensation,
misrepresentation, contract law, medical malpractice, fraud and under false pretense and the lost
[sic] of back salaries and wages." Compl. 11 3. Plaintiff further states that he is seeking relief
"[a]ltematively . . . under age discrimination, a common law wrongful discharge/public policy

theory, under a Constitutional due process theory and Double jeopardy and punishment." Ia’.

Under a section titled "Common Allegations," plaintiff "states a claim an Act of Peonage
(Servitude of injustice and) discrimination against Erin Pitts," identified as DCPS’ Director of
Labor Management, ia’. 11 5, and "states DCPS discriminated and failed to meet its duty of fair
representation and to bargain in good faith with regard to the grievance and the reinstatement."
Ia’. 11 6. Plaintiff characterizes the latter allegation also as "an Act of Peonage." Id. The
"Common Allegations," lacking any cohesive facts or commonality, continue in this fashion for
six more pages. Plaintiff then presents the following two counts: Count I (Wrongful Discharge
in Violation of Public Policy), id. 111 l2-l6, and Count II (Retaliatory Discharge in Violation of
the D.C. Whistleblower Protection Act), z'd. 1111 17-24.1

Although allowed some leniency in prosecuting their civil cases, see Haines v. Kerner,
404 U.S. 5 l9, 520 (1972), pro se litigants still must comply with the Federal Rules of Civil
Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal
Rules of Civil Procedure requires complaints to contain "(l) a short and plain statement of the
grounds for the court's jurisdiction [and] (2) a short and plain statement of the claim showing
that the pleader is entitled to relief." Fed. R. Civ. P. 8(a) (emphasis added); see Ciralsky v. CIA,
355 F.3d 661, 668-71 (D.C. Cir. 2004) (examining Rule 8). "[A] complaint [does not] suffice if

577

it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement or mere "labels and

conclusi0ns." Ashcrofz‘ v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
550 U.S. 544, 557 (2007)). In addition, courts can "never accept[] ‘legal conclusions cast in the

form of factual allegations’ because a complaint needs some information about the circumstances

’ Among the attachments to the complaint is a "Dismissal and Notice of Rights" issued by the
U.S. Equal Employment Opportunity Commission that is equally unhelpful because it, as with
the complaint, contains no facts to provide adequate notice of a claim under any of the federal
anti-discrimination statutes.

giving rise to the claims." Aktz`eselskabetAF 21 . N0v. 2001 v. Fame Jeans, Inc., 525 F.3d 8, 16
n.4 (D.C. Cir. 2008) (quoting Kowal v. MCI Cornmc'ns Corp., 16 F.3d 1271, 1276 (D.C. Cir.
1994)). A complaint must contain sufficient factual allegations that, if accepted as true, "state a
claim to relief that is plausible on its face." Twombly, 550 U.S. at 570. "A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged." Iqbal, 556 U.S. at 678.

The instant complaint is devoid of any facts establishing federal court jurisdiction and
plaintiffs entitlement to relief under either the Constitution or federal law. Hence, this case will
be dismissed without prejudice to plaintiff’ s seeking leave in this action to refile a coherent
complaint in accordance with Rule 8 that states the basis of federal court jurisdiction and facts
supporting a federal claim. See 28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions). A

separate Order accompanies this Memorandum Opinion.

    
 

Date: April  ,2013

n s D` 'tric Judge
j ) w l'”/j